DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 July 2022 has been entered.
Response to Amendment
Claims 1-13 remain pending in the application.  New claims 14-20 have been added.  Applicant's amendments to the Claims have overcome each and every rejection previously set forth in the Final Office Action dated 18 April 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 are rejected as being indefinite because it is unclear if the “at least one catalyst” recited in line 15 is the same as the “at least one catalyst” recited in lines 9-10, which is further required to be a specific catalyst (see lines 10-12), or if it is a different catalyst.  
Claims 2-13 are rejected for depending from indefinite claim 1.  
Claims 15-20 are rejected for depending from indefinite claim 14.  
Claims 19 and 20 are rejected as being indefinite because both depend from claim 14, which uses the transitional phrase “consists of” thereby closing the claim off to any element, step, or ingredient not specified in the claim, but both claims 19 and 20 recite additional elements of the claimed spray gun.  A claim which depends from a claim which "consists of" the recited elements or steps cannot add an element or step.  See MPEP 2111.03.II.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gantenbein et al. (US 2014/0034756) in view of Yu et al. (US 2014/0171525) and Takamichi et al. (JP 2009-035628).
Regarding claim 1, Gantenbein discloses a plastic foam spray gun (par. 38; fig. 8 - element 10) which comprises: 
a housing (fig. 8) having a front (fig. 8 - unlabeled, the portion adjacent the nozzle, 38) and a rear (fig. 8 - unlabeled, the portion having the handle, 18); 
a removable nozzle (38) at the front of the housing (fig. 8); 
a pair of input hoses (fig. 8 - the hoses attached to openings, 22 and 23) for at least one polyol and at least one diisocyanate (par. 6), said pair of input hoses in pressurized fluid communication with the removable nozzle (par. 41),  said pair of input hoses pressurized to a pressure of between 130-250 psi (par. 11), said pair of input hoses receiving at least one "B-side" polyol and at least one "A- side" diisocyanate (par. 8); 
a third input hose (fig. 8 - the hose attached to opening, 25) in fluid communication with a pressurized storage container (par. 41) containing a fluid at a pressure no greater than 250 psi (par. 41, 47 - the third input hose can “dispense pressurized air” or solvent; therefore, it is interpreted to be capable of dispensing “at least one catalyst” and a pressure less than 250 psi), said third input hose in fluid communication with the removable nozzle (par. 41), and said third input hose operates simultaneously with the pair of input hoses (par. 41; fig. 8 - trigger 28 can be operated simultaneously with trigger 20); 
a pivotable trigger (20) for controlling dispensing of said at least one polyol and said at least one diisocyanate in said pair of input hoses (par. 40), said trigger adjacent a handle (fig. 8 - handle is element 18); and, 
a control mechanism for controlling dispensing of said at least one catalyst from said third input hose wherein the control mechanism is a separate trigger (par. 47; fig. 8 - the control mechanism is a separate trigger, 28).
Gantenbein further discloses that a catalyst is pre-mixed with the “B-side” polyol (par. 6) and wherein a combination of the at least one polyol and the at least one diisocyanate in addition to the at least one catalyst forms a polyurethane foam (par. 6).
Gantenbein does not disclose an HFO blowing agent for said “A-side” and said “B-side”, or that the pressurized storage container has at least one catalyst, the at least one catalyst selected from the group consisting of metal esters, primary amines, secondary amines, tertiary amines, said amines further comprising oxygen, and alkylmetal mercaptides, such that the third input hose eliminates “B-side” catalysts and the addition of the at least one catalyst through the third input hose increases a shelf life to at least one year for a synthesized polyurethane foam.  
Regarding the former, Yu teaches a polyurethane foam that comprises a polyol and a diisocyanate (par. 7) and a blowing agent (par. 7), and wherein the blowing agent volatilizes and forms bubbles in response to the heat generated when the diisocyanate reacts with the polyol (par. 7).  Yu further teaches that a hydrofluoroolefin (HFO) is a blowing agent with low global warming potential (par. 9). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further included an HFO blowing agent for the “A-side” and “B-side”, as taught by Yu, since this was known to volatilize and form bubbles in response to the heat generated when the “A-side” diisocyanate reacts with the “B-side” polyol.  These bubbles are encapsulated in the foam and produce a foam having a better k-factor (Yu, par. 8).  
Regarding the latter, Takamichi teaches a foam spray gun (16) comprising a pair of input hoses (12/11, respectively) for A and B components, said pair of input hoses in pressurized fluid communication with a nozzle (see fig. 1); and a third input hose (fig. 1 - conduit connected to 7) in fluid communication with a pressurized storage container (7, see fig. 1) for adding at least one catalyst (par. 11), the at least one catalyst selected from the group consisting of metal esters, primary amines, secondary amines, tertiary amines, said amines further comprising oxygen, and alkylmetal mercaptides (par. 11), said third input hose eliminating “B-side” catalysts (par. 5, 11 - all the catalyst is added by the third input hose), said third input hose in fluid communication with the nozzle (fig. 1), said third input hose also in fluid communication with the storage container having the at least one catalyst (fig. 1) and operates simultaneously with the pair of input hoses (par. 11 - “the catalyst is introduced…into the polyol component by a separate routes just prior to foaming”).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the foam spray gun of Gantenbein such that the pressurized storage container has at least one catalyst such that the third input hose eliminates “B-side” catalysts and the addition of the at least one catalyst through the third input hose increases a shelf life to at least one year for a synthesized polyurethane foam, as taught by Takamichi.  Such an arrangement prevents the catalyst from being oxidized by the polyol prior to being sprayed (Takamichi, par. 5).  
Regarding claims 2-4, Gantenbein in view of Yu and Takamichi discloses the foam spray gun described regarding claim 1; and Takamichi further teaches wherein all of the added catalyst is through the third input hose (par. 6), and further wherein all of the added catalyst is at least two different catalysts (par. 10, 11), and further wherein all of the added catalyst is at least three different catalyst (par. 10-11).
Regarding claims 5-8, Gantenbein in view of Yu and Takamichi discloses the foam spray gun described regarding claim 1; and further,
wherein said removable nozzle is temperature sensitive changing from a first color to a second color upon a temperature change within said nozzle (par. 47), regarding claim 5.
comprising a high/low pivotable control (42) within said gun, said control within a flow path within said gun and post ingress of said at least one polyol and said at least one diisocyanate (par. 47), regarding claim 6.
comprising a safety lock (48) biased in a locked position (par. 48), said lock positioned on a front face of said pivotable trigger for controlling dispensing of said at least one polyol and said at least one diisocyanate (fig. 9), regarding claim 7.
wherein said pair of input hoses are upwardly canted to enter said gun from on top of the housing of said gun (fig. 8), regarding claim 8.  
Regarding claim 9, Gantenbein in view of Yu and Takamichi discloses the foam spray gun described regarding claim 1; and Yu further teaches a the foam comprises a catalyst wherein the at least one catalyst comprises a tertiary amine catalyst (par. 12, 35, 36).
Regarding claims 11-13, Gantenbein in view of Yu and Takamichi discloses the foam spray gun described regarding claim 1; and further wherein, 
the at least one polyol is a polyether polyol.
the at least one polyol is an autocatalytic amine-containing polyol.
a concentration of water loading level is about 2 weight percent.
Each of these claims further limits elements of claim 1 that are not positively recited by claim 1, but which are only recited within functional limitations to the spray gun.  The spray gun is capable of use with a polyether polyol or an autocatalytic amine-containing polyol since it is disclosed as being capable of being used with any polyol (par. 21).  The spray gun is capable of use with a concentration of water loading level of about 2 weight percent since it is disclosed as being capable of use with fluids (par. 13).  
Regarding claim 14, Gantenbein discloses a plastic foam spray gun (par. 38; fig. 8 - element 10) which consists of: 
a housing (fig. 8) having a front (fig. 8 - unlabeled, the portion adjacent the nozzle, 38) and a rear (fig. 8 - unlabeled, the portion having the handle, 18); 
a removable nozzle (38) at the front of the housing (fig. 8); 
a pair of input hoses (fig. 8 - the hoses attached to openings, 22 and 23) for at least one polyol and at least one diisocyanate (par. 6), said pair of input hoses in pressurized fluid communication with the removable nozzle (par. 41),  said pair of input hoses pressurized to a pressure of between 130-250 psi (par. 11), said pair of input hoses receiving at least one "B-side" polyol and at least one "A- side" diisocyanate (par. 8); 
a third input hose (fig. 8 - the hose attached to opening, 25) in fluid communication with a pressurized storage container (par. 41) containing a fluid at a pressure no greater than 250 psi (par. 41, 47 - the third input hose can “dispense pressurized air” or solvent; therefore, it is interpreted to be capable of dispensing “at least one catalyst” and a pressure less than 250 psi), said third input hose in fluid communication with the removable nozzle (par. 41), and said third input hose operates simultaneously with the pair of input hoses (par. 41; fig. 8 - trigger 28 can be operated simultaneously with trigger 20); 
a pivotable trigger (20) for controlling dispensing of said at least one polyol and said at least one diisocyanate in said pair of input hoses (par. 40), said trigger adjacent a handle (fig. 8 - handle is element 18); and, 
a control mechanism for controlling dispensing of said at least one catalyst from said third input hose wherein the control mechanism is a separate trigger (par. 47; fig. 8 - the control mechanism is a separate trigger, 28).
Gantenbein further discloses that a catalyst is pre-mixed with the “B-side” polyol (par. 6) and wherein a combination of the at least one polyol and the at least one diisocyanate in addition to the at least one catalyst forms a polyurethane foam (par. 6).
Gantenbein does not disclose an HFO blowing agent for said “A-side” and said “B-side”, or that the pressurized storage container has at least one catalyst, the at least one catalyst selected from the group consisting of metal esters, primary amines, secondary amines, tertiary amines, said amines further comprising oxygen, and alkylmetal mercaptides, such that the third input hose eliminates “B-side” catalysts and the addition of the at least one catalyst through the third input hose increases a shelf life to at least one year for a synthesized polyurethane foam.  
Regarding the former, Yu teaches a polyurethane foam that comprises a polyol and a diisocyanate (par. 7) and a blowing agent (par. 7), and wherein the blowing agent volatilizes and forms bubbles in response to the heat generated when the diisocyanate reacts with the polyol (par. 7).  Yu further teaches that a hydrofluoroolefin (HFO) is a blowing agent with low global warming potential (par. 9). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further included an HFO blowing agent for the “A-side” and “B-side”, as taught by Yu, since this was known to volatilize and form bubbles in response to the heat generated when the “A-side” diisocyanate reacts with the “B-side” polyol.  These bubbles are encapsulated in the foam and produce a foam having a better k-factor (Yu, par. 8).  
Regarding the latter, Takamichi teaches a foam spray gun (16) comprising a pair of input hoses (12/11, respectively) for A and B components, said pair of input hoses in pressurized fluid communication with a nozzle (see fig. 1); and a third input hose (fig. 1 - conduit connected to 7) in fluid communication with a pressurized storage container (7, see fig. 1) for adding at least one catalyst (par. 11), the at least one catalyst selected from the group consisting of metal esters, primary amines, secondary amines, tertiary amines, said amines further comprising oxygen, and alkylmetal mercaptides (par. 11), said third input hose eliminating “B-side” catalysts (par. 5, 11 - all the catalyst is added by the third input hose), said third input hose in fluid communication with the nozzle (fig. 1), said third input hose also in fluid communication with the storage container having the at least one catalyst (fig. 1) and operates simultaneously with the pair of input hoses (par. 11 - “the catalyst is introduced…into the polyol component by a separate routes just prior to foaming”).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the foam spray gun of Gantenbein such that the pressurized storage container has at least one catalyst such that the third input hose eliminates “B-side” catalysts and the addition of the at least one catalyst through the third input hose increases a shelf life to at least one year for a synthesized polyurethane foam, as taught by Takamichi.  Such an arrangement prevents the catalyst from being oxidized by the polyol prior to being sprayed (Takamichi, par. 5).  
Regarding claims 15-17, Gantenbein in view of Yu and Takamichi discloses the foam spray gun described regarding claim 1; and Takamichi further teaches wherein all of the added catalyst is through the third input hose (par. 6), and further wherein all of the added catalyst is at least two different catalysts (par. 10, 11), and further wherein all of the added catalyst is at least three different catalyst (par. 10-11).
Regarding claims 18-20, Gantenbein in view of Yu and Takamichi discloses the foam spray gun described regarding claim 1; and further,
wherein said removable nozzle is temperature sensitive changing from a first color to a second color upon a temperature change within said nozzle (par. 47), regarding claim 18.
comprising a high/low pivotable control (42) within said gun, said control within a flow path within said gun and post ingress of said at least one polyol and said at least one diisocyanate (par. 47), regarding claim 19.
comprising a safety lock (48) biased in a locked position (par. 48), said lock positioned on a front face of said pivotable trigger for controlling dispensing of said at least one polyol and said at least one diisocyanate (fig. 9), regarding claim 20.
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gantenbein in view of Yu and Takamichi and further in view of Chen et al. (US 2014/0005288).
Gantenbein in view of Yu and Thomson discloses the foam spray gun described regarding claim 1, but does not explicitly disclose wherein the at least one catalyst is not sterically hindered.
Chen teaches a polyurethane foam composition comprising two components and a catalyst (par. 17) and wherein the at least one catalyst is not sterically hindered (par. 98) since such a catalyst have better catalytic activity (par. 98).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the catalyst of Gantenbein in view of Yu and Thomson to be not sterically hindered, as taught by Chen, since such a catalyst was known to have better catalytic activity.  
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752